CLD-177                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-4341
                                     ___________

                                 JOSEPH ARUANNO,
                                            Appellant

                                           v.

                     COMMISSIONER OF SOCIAL SECURITY
                     ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.C. Civil No. 2-12-cv-05030)
                     District Judge: Honorable William J. Martini
                     ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                  March 28, 2013
        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed April 18, 2013)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Joseph Aruanno appeals an order of the United States District Court for the

District of New Jersey dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

We will summarily affirm the judgment of the District Court.
       On July 29, 2012, Aruanno filed a pro se complaint in the District Court against

the Commissioner of the Social Security Administration (“SSA”) seeking judicial review

of his suspension of Social Security disability (“SSDI”) benefits. His SSDI benefits were

suspended after he was incarcerated in 1996. He claimed that he “attempted to restart

benefits [he] had previously been collecting but . . . [the SSA] refuses to submit a formal

written decision.” (Dkt. No. 1, p. 6.) Aruanno requested injunctive relief to force the

SSA to issue a final decision or a determination that he had exhausted his administrative

remedies, so that the District Court could exercise jurisdiction over his case. (Id. at 7.)

The District Court dismissed his complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B), or alternatively, for lack of subject matter jurisdiction. (Dkt. No.

2, p. 4.) Aruanno timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the dismissal of

Aruanno’s complaint is plenary. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000) (failure to state a claim); Tobak v. Apfel, 195 F.3d 183, 185 (3d Cir. 1999) (lack of

subject matter jurisdiction). We may affirm the District Court on any ground supported

by the record. See OSS Nokalva, Inc. v. European Space Agency, 617 F.3d 756, 761 (3d

Cir. 2010).

       The District Court found that Aruanno raised the same claims in a previous case

against the same party. Because that case was dismissed for lack of subject matter

jurisdiction due to Aruanno’s failure to exhaust administrative remedies, Aruanno v.

Astrue, No. 11-cv-2521, 2011 WL 6029684 (D.N.J. Dec. 5, 2011), aff’d, 471 F. App’x
                                              2
87, 89 (3d Cir. 2012), the District Court dismissed his complaint under the doctrine of

claim preclusion, see Duhaney v. Att’y Gen., 621 F.3d 340, 347 (3d Cir. 2010).

However, we express no opinion on that determination because we will affirm the

dismissal of Aruanno’s complaint on the ground that the District Court again lacked

subject matter jurisdiction over it given his failure to exhaust his administrative remedies.

Fitzgerald v Apfel, 148 F.3d 232, 234 (3d Cir. 1998) (absent “final decision,” District

Court has no jurisdiction to review SSA determination). Aruanno’s complaint did not

raise any claims collateral to his claim for benefits that would justify waiving the

exhaustion requirement. See Fitzgerald, 148 F.3d at 234. In his opposition to summary

action, Aruanno does not argue that he took any steps to exhaust his administrative

remedies, even after our previous decision affirming the District Court dismissal of his

complaint for failure to do so.

       Accordingly, because this appeal presents no substantial question, we will

summarily affirm the District Court’s dismissal of Aruanno’s complaint. 3d Cir. LAR

27.4 and I.O.P. 10.6.




                                              3